DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, lines 9-11 state “wherein the rotating shaft rotates by the angle from the initial stationary state to the state when the rotating speed of the rotating shaft reaches the maximum”.  Lines 14-15 go on to repeat the same exact limitation.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, 10, 11, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as unpatentable over Donaldson et al. (herein “Donaldson”; US Pub. No. 2021/0197096 A1) in view of Kishida et al. (herein “Kishida”; US Pub. No. 2011/0202308 A1).
Regarding claim 1, Donaldson discloses an interactive toy (Fig. 10 and par. [0143]), comprising a housing (Fig. 10, item 300A; noting the block is the housing – see par. [0088]), a control module (Fig. 10, item 500A), a motor (Fig. 10, item 300A and par. [0161]; noting a motor within the block– see par. [0088]), a rotating shaft (Fig. 10, item 721A), an external member (Fig. 10, item 1023A), a measurement module (pars. [0088] and [0162]; noting an “encoder” can be used); wherein the rotating shaft is exposed outside the housing (Fig. 10, item 721A), and the rotating shaft is connected to the external member (Fig. 10); the control module is configured to control the motor to drive the rotating shaft to rotate (par. [0162]), the measurement module is configured to measure an angle (par. [0088]), wherein the rotating shaft rotates by the angle from an initial stationary state when a rotating speed of the rotating shaft reaches a maximum (par. [0134]; noting some max speed would be inherent in the rotation), wherein the rotating shaft rotates by the angle from the initial stationary state to the state when the rotating speed of the rotating shaft reaches the maximum (par. [0134]; noting some max speed would be inherent in the rotation; noting this appears to be a duplicate limitation; emphasis added).  It is noted that Donaldson does not specifically disclose an analysis module; the analysis module is configured to compare a preset reference angle with the angle to determine whether the external member encounters an obstacle.   However, Donaldson discloses the use of an encoder (par. [0162]).  In addition, Kishida discloses an analysis module (par. [0068])); the analysis module is configured to compare a preset reference angle with the angle to determine whether the external member encounters an obstacle (pars. [0098], [0088], [0334], [0405] and [0068]; noting the detection of a “failure or abnormalities”).  Thus, it would have been obvious of one of ordinary skill in the art at the time of filing to modify Donaldson to use the above analysis module as taught by Kishida because doing so would be use of a known technique (using an analysis module to see if the shaft of the motor is still rotating) to improve as similar product (a toy block with a motor and a shaft) in the same way (using an analysis module to see if the shaft of the motor is still rotating, the motor shut down to prevent damage in the event of an abnormality – see Kishida: par. [0334]).
that the analysis module compares the preset reference angle with the angle, wherein the rotating shaft rotates by the angle from the initial stationary state to the state when the rotating speed of the rotating shaft reaches the maximum (noting some max speed would be inherent); when the angle is less than the preset reference angle, the analysis module determines that the external member encounters the obstacle (Kishida: pars. [0098], [0088], [0109]-[0110]; noting obvious from the phrase “absolute position data”, “position data comparing” and the detection of “abnormalities”); and when the angle is greater than or equal to the preset reference angle, the analysis module determines that the external member does not encounter the obstacle (noting in this latter case, there would be no “abnormalities” and the device would function as intended by the controller).
Regarding claim 5, the combined Donaldson and Kishida disclose a signal receiving module (Donaldson: par. [0152]), wherein the control module starts the motor to drive the rotating shaft to rotate according to the instruction received by the signal receiving module (Donaldson: pars. [0125] and par. [0154]-[0156]).
Regarding claims 6, 11, and 14, the combined Donaldson and Kishida disclose a sound module (Donaldson: pars. [0086] and [0101]; noting a “loudspeaker), wherein the sound module is configured to emit or change a sound when the control module starts the motor to drive the rotating shaft to rotate (Donaldson: par. [0129]; noting multiple function devices/blocks can be operated at the same time).
Regarding claims 7, 15, and 18, the combined Donaldson and Kishida disclose a display device (Donaldson: par. [0143]; noting a “remote electronic device”), wherein the display device is configured to display a number of times the external member encounters the obstacle and/or a number of times the external member does not encounter the obstacle (Donaldson: par. [0143]; noting this appears completely obvious and functionally possible as the remote device can display digital content based on the information received from the blocks).
Regarding claims 8 and 19, the combined Donaldson and Kishida disclose that the measurement module comprises a photoelectric encoder read head and an encoder grating disk; wherein the encoder grating disk is fixed on the rotating shaft and the encoder grating disk is configured to follow the rotating shaft to rotate (Kishida: Fig. 2, generally item 3 and par. [0071]-[0074]; noting what is described is a “photoelectric encoder and a grating disk”).
Regarding claim 10, the combined Donaldson and Kishida disclose a stop module (Kishida: par. [0334]); wherein a position of the rotating shaft in the initial stationary state is set by driving the rotating shaft to rotate reversely through the control module to enable the external member to be stopped by the stop module (Kishida: par. [0332]; noting reversal of the signal to stop the shaft is obvious and well-known).


Claims 3, 4, 9, 12, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Donaldson et al. (herein “Donaldson”; US Pub. No. 2021/0197096 A1) in view of Kishida et al. (herein “Kishida”; US Pub. No. 2011/0202308 A1) and in further view of Schmit (US Pat. No. 3,737,749).
Regarding claim 3, the combined Donaldson and Kishida disclose an external sensing module, wherein the external sensing module sends an instruction to the control module after detecting the obstacle exists (Kishida: Fig. 1 , item 4; noting this can simply be the that the control module starts the motor to drive the rotating shaft to rotate after a random time has elapsed according to the instruction.  However, Schmidt discloses a motor control system wherein the control module starts the motor to drive the rotating shaft to rotate after a random time has elapsed according to the instruction (col. 4, lines 4-7; noting a “suitable time delay”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Donaldson and Kishida to make the control module start the motor to drive the rotating shaft to rotate after a random time has elapsed according to the instruction as taught by Schmit because doing so would be use known technique (restarting the motor after a suitable time delay) to improve a similar product (a toy construction set utilizing motor) in the same way (restarting the motor after a suitable time delay when the motor encounters an obstacle).
Regarding claim 4, the combined Donaldson, Kishida, and Schmit disclose that the external sensing module comprises an ultrasonic sensor or a position sensor (Kishida: pars. [0061] and [0076] noting “single-rotation absolute encoder or magnetic encoder” makes obvious a position sensor).
Regarding claim 9, it is noted that the combined Donaldson and Kishida do not specifically disclose that when the interactive toy is started, the control module controls the motor to drive the rotating shaft to reversely rotate a preset angle.  However, Schmit discloses a motor control system wherein when control modules controls the motor to drive the rotating shaft to reversely rotate a preset angle when an obstacle is present (col. 3, line 64 to col. 4, line 6).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Donaldson and Kishida to on start-up, make the control module to 
Regarding claims 12 and 13, the combined Donaldson, Kishida, and Schmit disclose a sound module (Donaldson: pars. [0086] and [0101]; noting a “loudspeaker), wherein the sound module is configured to emit or change a sound when the control module starts the motor to drive the rotating shaft to rotate (Donaldson: par. [0129]; noting multiple function devices/blocks can be operated at the same time).
Regarding claims 16 and 17, the combined Donaldson, Kishida, and Schmit disclose a display device (Donaldson: par. [0143]; noting a “remote electronic device”), wherein the display device is configured to display a number of times the external member encounters the obstacle and/or a number of times the external member does not encounter the obstacle (Donaldson: par. [0143]; noting this appears completely obvious and functionally possible as the remote can display digital content based on the information received from the blocks).
Regarding claim 20, the combined Donaldson, Kishida, and Schmit disclose that the measurement module comprises a photoelectric encoder read head and an encoder grating disk; wherein the encoder grating disk is fixed on the rotating shaft and the encoder grating disk is configured to follow the rotating shaft to rotate (Kishida: Fig. 2, generally item 3 and par. [0071]-[0074]; noting what is described is a “photoelectric encoder and a grating disk”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
11/9/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711